UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7322


LANCE WHITAKER,

                  Petitioner – Appellant,

          v.

ANGELA P. DUNBAR,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:13-hc-02009-D)


Submitted:   January 22, 2015               Decided:   January 30, 2015


Before WYNN and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lance Whitaker, Appellant Pro Se. Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lance    Whitaker,     a    federal    prisoner,      appeals     the

district court’s order granting in part and denying in part his

28 U.S.C. § 2241 (2012) petition.              We have reviewed the record

and find no reversible error.               Accordingly, we grant leave to

proceed   in   forma   pauperis,       and   affirm     the   district    court’s

order.    We also deny Whitaker’s motion to reopen his 28 U.S.C.

§ 2255    (2012)    proceeding.        We    dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                        2